Motion Granted; Dismissed and Memorandum Opinion filed January 29, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00016-CR

                       JOHN WAYNE BATES, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 90-CR-0288


               MEMORANDUM                         OPINION
      A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM

Panel Consist of Chief Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).